NOT PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                ____________

                     No. 10-1924
                    ____________

          UNITED STATES OF AMERICA

                           v.

          ALBERT LEO BERRETTINI, JR.
                 a/k/a Lee Berrettini
          (M.D. Pa. No. 4-07-cr-00422-001)


          UNITED STATES OF AMERICA

                           v.

             MARY ANN BERRETTINI
           (M.D. Pa. No. 4-07-cr-00422-002)

    Albert Leo Berrettini, Jr.; Mary Ann Berrettini,
                                 Appellants
                   ____________

    On Appeal from the United States District Court
        for the Middle District of Pennsylvania
 (D.C. Nos. 4-07-cr-00422-001 and 4-07-cr-00422-002)
   District Judge: Honorable Christopher C. Conner
                    ____________

    Submitted Pursuant to Third Circuit LAR 34.1(a)
                    April 11, 2011

Before: FISHER, JORDAN and COWEN, Circuit Judges.

                (Filed: June 16, 2011)
                                      ____________

                               OPINION OF THE COURT
                                    ____________

FISHER, Circuit Judge.

       Albert Berrettini was convicted of ten counts of criminal tax offenses, including

filing false individual and corporate income tax returns and filing a false treasury form.

For the reasons stated below, we will affirm.

                                             I.

       We write exclusively for the parties, who are familiar with the factual context and

legal history of this case. Therefore, we will set forth only those facts necessary to our

analysis.

       In 1994, Albert Berrettini (“Berrettini”) and his wife became involved in the

“Tower” scheme, where clients moved money to foreign bank accounts and shell

corporations and then repatriated the money using debit cards, “scholarships,” and

“loans.” As their primary source of income, the Berrettinis owned and operated Bert’s

Pharmacy. The pharmacy made payments to Matrixx, their shell corporation, under the

pretext of consulting and other fees. Despite a lack of evidence that Matrixx provided

any goods or services, Berrettini created false invoices purporting services rendered. The

money continued to flow through this elaborate scheme until the Berrettinis would finally

“borrow” the money back and make some low-interest payments to one of their own

offshore accounts, financing their business and a new home. From 1996 to 2005, the


                                              2
Berrettinis filed tax returns that failed to report income and claimed false deductions

totaling $624,338, resulting in a criminal tax liability of $242,513.

       On October 25, 2007, the Berrettinis were charged with eleven counts of tax

offenses: conspiracy to defraud the United States by filing false individual income tax

returns in violation of 18 U.S.C. § 371 (Count 1); filing false individual income tax

returns and false corporate tax returns for both a foreign corporation and a United States

corporation in violation of 26 U.S.C. § 7206(1) (Counts 2-10); and filing a false treasury

form in violation of 31 U.S.C. § 5314 (Count 11). Prior to trial, proceeding pro se,

Berrettini filed numerous frivolous motions and requests, including a challenge to the

District Court’s jurisdiction to hear the case. 1 The District Court ordered a psychiatric

examination of Berrettini. The report concluded that Berrettini could understand the

nature and consequences of his legal situation and that he could work with counsel.

Despite plenty of time and financial resources, Berrettini did not retain counsel. Thus,

the District Court appointed counsel for him and rescheduled his trial, clarifying that

Berrettini could replace him with counsel of his own choosing.

       In April 2009, the District Court granted Berrettini’s request for a continuance to

retain counsel, and Berrettini further delayed trial by claiming a physical condition that

was later determined to be unfounded. Against the District Court’s advice, Berrettini

decided to proceed pro se, and the District Court appointed standby counsel. The jury


       1
        Although Mr. and Mrs. Berrettini were tried together, this appeal pertains to
Albert only. Thus, we present the facts relevant to Albert Berrettini’s appeal.

                                              3
convicted Berrettini and his wife of Counts Two through Eleven. The District Court

sentenced Berrettini to 27 months’ imprisonment to be followed by a term of supervised

release of three years, a fine of $7,500, and special assessments of $1,000. Berrettini

filed a timely notice of appeal.

                                             II.

       Berrettini makes a number of challenges, only some of which are legally

cognizable. He clearly challenges the District Court’s jurisdiction. To give Berrettini the

benefit of the doubt as a pro se litigant, we also review the sufficiency of the evidence.

       We first address jurisdiction. Berrettini argues that he is not subject to federal

jurisdiction. On the contrary, Berrettini was charged with federal crimes, and the District

Court had subject matter jurisdiction pursuant to 18 U.S.C. § 3231. We have jurisdiction

pursuant to 28 U.S.C. § 1291.

       We construe Berrettini’s brief to challenge the sufficiency of the evidence.

Because standby counsel preserved this issue at trial, we exercise plenary review. United

States v. Lee, 612 F.3d 170, 178 (3d Cir. 2010). However, the “‘standard of review is

highly deferential.’” Id. (quoting United States v. Bornman, 559 F.3d 150, 152 (3d Cir.

2009)). When reviewing sufficiency of the evidence, we ask “‘whether there is

substantial evidence that, when viewed in the light most favorable to the government,

would allow a rational trier of fact to convict.’” Id. (quoting Bornman, 559 F.3d at 152).

“‘We do not weigh evidence or determine the credibility of witnesses in making this

determination.’” United States v. Gambone, 314 F.3d 163, 170 (3d Cir. 2003) (quoting

                                              4
United States v. Beckett, 208 F.3d 140, 151 (3d Cir. 2000)). “[W]e examine the totality

of the evidence, both direct and circumstantial. We must credit all available inferences in

favor of the government.” Id. (citations omitted).

         In the light most favorable to the government, the evidence indicates that

Berrettini filed multiple false tax returns, utilizing a sophisticated international tax

evasion scheme. The government presented ample evidence to conclude that Berrettini

filed tax returns that were: (1) false as to a material matter; (2) signed under penalties of

perjury; (3) not believed to be correct as to every material matter; and (4) with the intent

to violate the law. 26 U.S.C. § 7206(1). In sum, the government presented substantial

evidence that supports Berrettini’s conviction. 2 We will therefore affirm the District

Court.


         2
         Berrettini makes numerous frivolous arguments that we reject: that the
government must produce a valid contract in order to prosecute; that Berrettini’s rights
under the Speedy Trial Act were violated because the government failed to comply with
American Bar Association standards; that Berrettini was before the District Court under
threat, duress, and coercion; that Berrettini has yet to see the indictment against him; that
the government violated the clean hands doctrine; that the prosecutor lacked
authorization to prosecute his case; that the prosecutor has committed treason, sedition,
and other high crimes and misdemeanors; that the prosecutor suppressed and withheld
information from Berrettini; that the District Court judge was biased and prejudiced
against Berrettini; that the prosecutor tampered with witnesses and the jury; and that the
jury members were prejudiced because Berrettini saw them associating with Internal
Revenue Service and Treasury Department agents.
        Berrettini makes only a fleeting reference to his sentence in his brief, asking us to
“[r]everse and [d]ismiss” it. (Appellant's Op. Br. at 20.) Because he has not
“substantively argued” that point, he has “abandoned and waived that issue on appeal.”
Mitchell v. Cellone, 389 F.3d 86, 92 (3d Cir. 2004) (internal quotation marks omitted).
Even if he had raised it properly, however, we would find no error in his below-
guidelines-range sentence.

                                               5
                                             III.

         For the foregoing reasons, we will affirm the judgment and sentence of the District

Court.




                                              6